SCOTT, J. (concurring).
In addition to the reason given by the learned Presiding Justice for the reversal of the judgment, it is apparent that the recovery is too large. There is no evidence of value of the horse, except the price paid for him ($100), and the recovery in the former action, which was for $100 and costs. Assuming that notice of the prior action was given to defendants, so as to require them to come in and defend, the judgment in that action is only, conclusive upon them for the amount of the recovery therein. The judgment in the present action is for $148.50 and costs. Just how the learned justice arrived at this figure does not appear, but it is evident that he must have included something for plaintiff’s counsel fees paid in the former action, and also something for the undefined “court expenses” which one of the plaintiffs says he paid. The defendants were not chargeable with these sums, and, if they were, there was absolutely no evidence of the value of the legal services or of the nature of the “court expenses.” Eor this reason, as well as that stated by the learned Presiding Justice, the judgment must be reversed.